TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-21-00351-CV


 Appellant, Lesya Smith, Dependent Administrator // Cross-Appellants, Sue Evelyn Smith
                  Perkins, Sarah Caye Smith and Howard Mark Smith

                                               v.

Appellees, Sue Evelyn Smith Perkins, Sarah Caye Smith and Howard Mark Smith // Cross-
                    Appellee, Lesya Smith, Dependent Administrator


               FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY
     NO. C-1-PB-18-000545, THE HONORABLE GUY S. HERMAN, JUDGE PRESIDING



                            MEMORANDUM OPINION


              The parties have filed a joint motion to dismiss this appeal. We grant the parties’

motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                             __________________________________________
                                             Gisela D. Triana, Justice

Before Justices Goodwin, Baker, and Triana

Dismissed on Joint Motion

Filed: March 11, 2022